                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO
                           Judge Christine M. Arguello


Civil Action No. 18-cv-00664-CMA-MEH

JULIO BALTIERRA,

      Plaintiff,

v.

ADAMS COUNTY, COLORADO, a government entity,
SHERIFF MICHAEL MCINTOSH, in his official and individual capacity,
GARY RUSSELL, in his individual capacity,
JOHN WEINSTEIN, in his individual capacity,
JOSHUA WRIGHT, in his individual capacity,
PATRICK DEAL, in his individual capacity,
ADAM MOHR, in his individual capacity,
ADAN HOLGUIN, in his individual capacity,
GARY BROWN, in his individual capacity,
JAMES CASTELLANO, in his individual capacity,
DOMINIC ROMERO, in his individual capacity,
BRANDON SKALAK, in his individual capacity,
RYAN ENDRES, in his individual capacity,
CORIZON HEALTH, INC.,
BENJAMIN CLOWER, in his individual capacity,
STEPHANIE OSTROM, in her individual capacity,
BARBARA WISNIESKA, in her individual capacity,
JAMES FRONCEK, in his individual capacity,
TARA YELLOW, in her individual capacity,
TIFFANY JONES, in her individual capacity,

      Defendants.


                        ORDER DISMISSING CASE
______________________________________________________________________

      This matter is before the Court sua sponte. For the reasons that follow, this case

is dismissed.
                                     I.      ANALYSIS

       Plaintiff Julio Baltierra initiated the instant case on March 20, 2018. In his

Amended Complaint, Plaintiff raised three claims for relief arising under 42 U.S.C. §

1983 and one claim for relief based on state tort law. (Doc. # 4 at 26–34.) On March 25,

2019, this Court issued an Order Granting Defendants’ Motions to Dismiss, which

dismissed Plaintiff’s claims arising under § 1983 without prejudice. (Doc. # 59 at 20.)

       The Order indicated that Plaintiff “shall have up to and including April 22, 2019,

to file an Amended Complaint addressing the deficiencies noted in this Order. If Plaintiff

does not file an amended pleading, Plaintiff’s First, Second, and Third Claims for Relief

will be dismissed with prejudice.” (Id. at 20.) As of the date of the instant Order, Plaintiff

has not filed an Amended Complaint. Therefore, Plaintiff’s § 1983 claims are dismissed

with prejudice.

       Plaintiff’s only remaining claim is a state law tort claim, and no diversity

jurisdiction is alleged or apparent. “The Supreme Court has admonished the lower

federal courts that needless decisions of state law should be avoided both as a matter

of comity and to promote justice between the parties, by procuring for them a surer-

footed reading of applicable law.” Joseph v. MTC Corp. (Corr.), No. CV 17-01107

WJ/LF, 2019 WL 1209775, at *2 (D.N.M. Mar. 14, 2019) (citing United Mine Workers of

Amer. v. Gibbs, 383 U.S. 715, 726 (1966)). The Tenth Circuit has held that when all

federal claims have been dismissed, district courts usually should decline to exercise

jurisdiction over any remaining state claims. Koch v. City of Del City, 660 F.3d 1228,

1248 (10th Cir. 2011); Smith v. City of Enid ex rel. Enid City Comm'n, 149 F.3d 1151,


                                               2
1156 (10th Cir. 1998); Young v. City of Albuquerque, 77 F. Supp. 3d 1154, 1185

(D.N.M. 2014).

       The Court has dismissed all of Plaintiff’s claims within the Court’s original

jurisdiction. Therefore, the Court declines to exercise supplemental jurisdiction and

dismisses Plaintiff’s state-law claim without prejudice to Plaintiff filing a state-law

negligence action in Colorado state court. 28 U.S.C. § 1367(c); Roe v. Cheyenne

Mountain Conference Resort, Inc., 124 F.3d 1221, 1237 (10th Cir. 1997) (“[T]he most

common response to a pretrial disposition of federal claims has been to dismiss the

state law claim or claims without prejudice—that is the seminal teaching of United Mine

Workers v. Gibbs, 383 U.S. 715, 726 (1966).”) (quoting Ball v. Renner, 54 F.3d 664, 669

(10th Cir. 1995)).

                                   II.     CONCLUSION

       Based on the foregoing reasons, it is ORDERED that Plaintiff’s First, Second,

and Third Claims for Relief are DISMISSED WITH PREJUDICE. It is

       FURTHER ORDERED that Plaintiff’s Fourth Claim for Relief is DISMISSED

WITHOUT PREJUDICE.

       The Clerk of the Court is respectfully directed to terminate this action.

       DATED: May 13, 2019


                                                   BY THE COURT:


                                                   _____________________________
                                                   CHRISTINE M. ARGUELLO
                                                   United States District Judge


                                               3
